DETAILED ACTION
Claims 1-2, 4-5, and 7-14 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
As per claim 1, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “1.1 producing a set of rules from crowd-sourced data; 1.2 receiving an access request to access a website; 1.3 receiving a user age associated with said access request; 1.4 receiving information related to said website from said crowd-sourced data; 1.5 creating a safety rank of said website by combining said user age and said information; 1.6 creating an access rule from said safety rank and said set of rules, said safety rank determined in relation to user age associated with said access request; 1.7 determining, by a router comprising a processor executing a self-learning access control module, at least one of allowing and denying said access request based on said access rule; and 1.8 performing at least one of allowing and denying said access request responsive to said determination". 
As per claim 12, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “12.1. a router controlled independently of a user associated with an access request to access a web site; 12.2. a computer readable storage device storing safety data for a plurality of websites; and 12.3. a self-learning access control module executed by a processor of said router, said self- learning access control module configured to: 12.3.1. receive a request to access a website; 12.3.2. apply access rules to determine a safety ranking of said website, said safety ranking determined in relation to user age associated with said access request; 12.3.3. receive an admin input to modify said access rules; 12.3.4. determine whether said request is at least one of granted and denied; 12.3.5. provide an access control signal to said router to perform one of allowing and denying access responsive to said determination; and 12.3.6. update said safety data”.
The following is considered to be the closest prior art of record:
Balasubrahmaniyan (US 2006/0064469) – teaches a device requesting access to a URL through a VPN. The request is sent to a PE router to grant or deny access to the URL based on a set of rules.
Dondeti (US 8687485) – teaches that a PE router can be a VPN node and provide VPN functionality.
Wadlow (US 6230271) – teaches that a router can apply filtering rules based on the time of day, which would prevent user’s from using their devices at certain times.
Krishnamurthy (US 9497068) – teaches a router receiving an access request, determining if the access request is to a malicious site based on a database of malicious sites stored in the router, and denying access to the malicious site.
Tang (US 2015/0249864) – teaches access control rules based on user’s age and content rating.
Forslow (US 2002/0133534) – teaches a VPN router.
Hochmuth (US 2003/0056063) – teaches a VPN router.
Curtis (US 2006/0149730) – teaches obtaining admin permission before granting access to a requested website.
Yaguchi (US 2016/0087942) – teaches building a VPN using a VPN router to prevent leakage of confidential information to an external network.
Bouthemy (US 2011/0125925) – teaches creating a VPN with a user’s home router.
Sengodan (US 2003/0092444) – teaches restricting access to sites based on the time of day.
Camp (US 2021/0037052), paragraphs 3 and 11, teaches using machine learning and artificial intelligence to prevent router attacks and manage routers.
Huang (US 2017/0083524), paragraphs 71, 81, and 107, teaches a router having a machine learning module.
Hrabik (US 2002/0178383), paragraph 61, teaches that a smart module can change a router access control list to stop offensive traffic.
However, the concept of having a router with a self-learning access control module to perform the access control steps as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-2, 4-5, and 7-14 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on April 28, 2022 has overcome the previous prior art rejections as well as the previous Claim Objections and 35 USC 112 Rejections. Also, the Terminal Disclaimer submitted on April 28, 2022 has overcome the previous Double Patenting Rejection. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498